       Case 1:18-cr-01568-WJ-KBM Document 137 Filed 03/31/21 Page 1 of 3




                       IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEW MEXICO

RODOLFO RODRIGUEZ,

                       Movant,

vs.                                                   No. CV 20-01227 WJ/KBM
                                                      No. CR 18-01568 WJ


UNITED STATES OF AMERICA,

                       Respondent.


             MEMORANDUM OPINION AND ORDER DISMISSING
       MOTION TO VACATE, SET ASIDE, OR DISMISS UNDER 28 U.S.C. § 2255

       THIS MATTER is before the Court on the Motion to Vacate, Set Aside, or Dismiss Under

28 U.S.C. § 2255 filed November 24, 2020 by Defendant/Movant, Rodolfo Rodriguez (CV Doc.

1; CR Doc.124) (“Motion to Vacate”). The Court will dismiss the Motion to Vacate, without

prejudice, as premature.

       Judgment was entered on Defendant Rodriguez’s conviction and sentence on December 1,

2020. (CR Doc. 126). Defendant Rodriguez appealed from that Judgment on December 2, 2020.

(CR Doc. 127). Rodriguez’s appeal was docketed in the United States Court of Appeals for the

Tenth Circuit as case No. 20-2173 and is presently pending before the Tenth Circuit. (CR Doc.

129). Defendant Rodriguez filed his Motion to Vacate on November 24, 2020, collaterally

challenging his conviction and sentence. (CV Doc. 1; CR Doc. 124). The § 2255 Motion was

filed after the sentencing hearing but prior to entry of the Judgment on the conviction and sentence.

(CR Doc. 123, 126).

       Absent extraordinary circumstances, the orderly administration of criminal justice

precludes a district court from considering a petitioner's collateral challenge while review of

                                                 1
       Case 1:18-cr-01568-WJ-KBM Document 137 Filed 03/31/21 Page 2 of 3




claims raised on direct appeal is pending. As a general rule, a defendant may not pursue both a

direct appeal and a collateral action simultaneously. See United States v. Prows, 448 F.3d 1223

(10th Cir.2006); United States v. Cook, 997 F.2d 1312, 1318–19 (10th Cir.1993) (citing Rule 5,

Rules Governing § 2255 Proceedings, advisory committee note). The rule is designed to avoid

possible conflicting rulings and to promote judicial economy since the disposition of the appeal

may render the § 2255 motion moot. See, e.g., United States v. Robinson, 8 F.3d 398, 405 (7th

Cir.1993); United States v. Gordon, 634 F.2d 638, 638–39 (1st Cir.1980); United States v. Davis,

604 F.2d 474, 484 (7th Cir.1979); Jack v. United States, 435 F.2d 317, 318 (9th Cir.1970);

Womack v. United States, 395 F.2d 630, 631 (D.C.Cir.1968).

       In this case, Defendant Rodriguez has only recently commenced his direct appeal. There

appears to be considerable overlap between the claims raised in this action and the claims raised

on direct appeal, resulting in a waste of judicial resources if both actions were allowed to proceed

simultaneously. (See CV Doc. 1; CR Doc. 127-2). Moreover, it appears that any issues raised by

Rodriguez in his § 2255 Motion to Vacate will still be available to him to raise in a post-appeal

collateral challenge. As a result, the Court finds that extraordinary circumstances warranting

collateral review during the pendency of Petitioner's direct appeal do not exist and collateral relief

in this Court is premature.

       The Court will dismiss the Motion to Vacate without prejudice. The dismissal of this §

2255 motion without prejudice will not count against Movant Rodriguez should he pursue a

collateral challenge under § 2255 after conclusion of his direct appeal. Movant Rodriguez is

notified that his exclusive post-conviction remedy will be a motion to vacate, set aside or correct

sentence filed pursuant to 28 U.S.C. § 2255. If he files further premature motions for collateral




                                                  2
      Case 1:18-cr-01568-WJ-KBM Document 137 Filed 03/31/21 Page 3 of 3




review, he may subsequently be subjected to the restrictions on “second or successive” motions in

28 U.S.C. §§ 2244 and 2255(h).

       IT IS ORDERED that the Motion to Vacate, Set Aside or Dismiss Under 28 U.S.C. §

2255 filed by Defendant/Movant, Rodolfo Rodriguez (CV Doc. 1; CR Doc. 126) is DISMISSED

without prejudice as premature and case No. CV 20-01227 WJ/KBM is CLOSED.



                                            ______________________________________
                                            WILLIAM P. JOHNSON
                                            CHIEF UNITED STATES DISTRICT JUDGE




                                               3
